Exhibit 10.2

FIFTH AMENDMENT TO CREDIT AGREEMENT

THIS FIFTH AMENDMENT TO CREDIT AGREEMENT, dated as of August 30, 2006 (this
“Amendment”), relating to the Credit Agreement referenced below, is by and among
Speedway Motorsports, Inc., a Delaware corporation (“SMI”), and Speedway
Funding, LLC, a Delaware limited liability company) (“Speedway Funding” and
together with SMI, the “Borrowers”), the subsidiaries and related parties
identified as Guarantors on the signature pages hereto, the Lenders identified
on the signature pages hereto, Bank of America, N.A., a national banking
association, as Administrative Agent for the Lenders (in such capacity, the
“Administrative Agent”), Wachovia Bank, National Association, as Syndication
Agent (in such capacity, the “Syndication Agent”), Calyon New York Branch
(successor in interest to Credit Lyonnais New York Branch) and SunTrust Bank, as
the Documentation Agents (in such capacity, the “Documentation Agents”), and
Banc of America Securities LLC, as Lead Arranger and Book Manager for the
Lenders. Terms used herein but not otherwise defined herein shall have the
meanings provided to such terms in the Credit Agreement.

WITNESSETH

WHEREAS, a $300 million credit facility has been extended to the Borrowers
pursuant to the terms of that Credit Agreement dated as of May 16, 2003, as
amended as of November 7, 2003, March 15, 2005, December 2, 2005 and as of
May 15, 2006 (as amended and modified from time to time, the “Credit Agreement”)
among the Borrowers, the subsidiaries and related parties identified as
guarantors therein, the Lenders from time to time party thereto, Bank of
America, N.A., as Administrative Agent, Wachovia Bank, National Association, as
Syndication Agent, Credit Lyonnais, New York Branch, Fleet National Bank, and
SunTrust Bank, as the Documentation Agents, and Banc of America Securities LLC,
as Lead Arranger and Book Manager for the Lenders;

WHEREAS, the Borrowers have requested certain modifications to the Credit
Agreement;

WHEREAS, the requested modifications require the approval of the Lenders;

WHEREAS, the Lenders have agreed to the requested modifications on the terms and
conditions set forth herein;

NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

1. Consent. On the Closing Date, the original principal amount of the Term Loan
was $50 million. The outstanding principal amount of the Term Loan as of the
date hereof is $48,437,500 million. The Borrowers have requested that rather
than being repaid, the remaining principal balance of the Term Loan be
reconstituted as and converted into additional Revolving Loans. The Lenders
hereby agree to the foregoing request on the terms and subject to the conditions
hereafter provided.



--------------------------------------------------------------------------------

2. Amendments. The Credit Agreement is amended in the following respects:

(a) Additional Definitions. New definitions for “Administrative Questionnaire”
and “Related Parties” are added to Section 1.1 in correct alphabetical order to
read as follows:

“ “Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.”

(b) Permitted Investments. In the definition of “Permitted Investments” in
Section 1.1, the “and” before clause (xiv) is deleted, the period at the end of
the definition is replaced by a semicolon and the word “and”, and a new clause
(xv) is added to read as follows:

“(xv) Investments in connection with a condominium development at the Las Vegas
Motor Speedway provided such Investments do not exceed $175,000,000 in the
aggregate;”

(c) Increase in Revolving Committed Amount. In Section 2.1 (Revolving Loans),
the text “TWO HUNDRED FIFTY MILLION DOLLARS ($250,000,000)” is replaced with the
text “FOUR HUNDRED MILLION DOLLARS ($400,000,000)”.

(d) Accordion Provision. In Section 2.5 (Increase in Commitments), the text
“during the period from the Closing Date until May 16, 2005” and the text
“and/or the Term Loan” is deleted.

(e) Electronic Delivery. In Section 7.1, the following text is added at the end
of the Section:

“The Borrowers hereby acknowledge that (a) the Administrative Agent will make
available to the Lenders and the Issuing Lender materials and/or information
provided by or on behalf of the Borrowers hereunder (collectively, “Borrower
Materials”) by posting Borrower Materials on IntraLinks or another similar
electronic system (the “Platform”) and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to either Borrower or its securities) (each,
a “Public Lender”). The Borrowers hereby agree that (w) all Borrower Materials
that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Borrowers shall be deemed to have authorized
the Administrative Agent, the Issuing Lender and the Lenders to treat such
Borrower Materials as not



--------------------------------------------------------------------------------

containing any material non-public information with respect to either Borrower
or its securities for purposes of United States Federal and state securities
laws (provided, however, that to the extent such Borrower Materials constitute
Confidential Information, they shall be treated as set forth in Section 11.11);
(y) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Investor;” and (z) the
Administrative Agent shall be entitled to treat any Borrower Materials that are
not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not designated “Public Investor”.”

(f) Capital Expenditures. In Section 8.13, the parenthetical express “(exclusive
of Permitted Motorsports transactions and acquisitions permitted by
Section 8.4(c), repair of casualty damage and other activities permitted under
Section 7.7 and any capital expenditures made in connection with pre-sold
condominium units)” is amended and restated to read as follows:

“(exclusive of Permitted Motorsports transactions and acquisitions permitted by
Section 8.4(c), repair of casualty damage and other activities permitted under
Section 7.7 and any capital expenditures made in connection with pre-sold
condominium units or capital expenditures not to exceed $175,000,000 in the
aggregate for a condominium development at the Las Vegas Motor Speedway)”

(g) Notices. In Section 11.1, the text following the colon at the end of the
first paragraph of the Section through the end of the Section is deleted and
replaced with the following:

“ if to the Borrowers or the Guarantors:

Speedway Motorsports, Inc.

P.O. Box 18747

Charlotte, North Carolina 28218

Attn: Chief Financial Officer

Telephone: (704) 532-3306

Telecopy: (704) 532-3312

Electronic Mail Address: bbrooks@smicorporate.com

with copies to:

Speedway Motorsports, Inc.

P.O. Box 600

Concord, North Carolina 28026-0600

Attn: Chief Financial Officer



--------------------------------------------------------------------------------

Speedway Funding, LLC

c/o Griffin Corporate Services

2920 North Green Valley Parkway

Suite 3-321-8

Henderson, Nevada 89014

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the Issuing Lender hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the Issuing Lender pursuant to
Section 2 if such Lender or the Issuing Lender, as applicable has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrowers
may, in their discretion, agree to accept notices and other communications to
them hereunder by electronic communications pursuant to procedures approved by
them, provided that approval of such procedures may be limited to particular
notices or communications. Unless the Administrative Agent otherwise prescribes,
(i) notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement), provided that if such notice or
other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next business day for the recipient, and (ii) notices
or communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor.

(c) The Platform. the PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” the AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM



--------------------------------------------------------------------------------

VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE
BORROWER MATERIALS OR THE PLATFORM. In no event shall the Administrative Agent
or any of its Related Parties (collectively, the “Agent Parties”) have any
liability to any Borrower, any Lender, the Issuing Lender or any other Person
for losses, claims, damages, liabilities or expenses of any kind (whether in
tort, contract or otherwise) arising out of any Borrower’s or the Administrative
Agent’s transmission of Borrower Materials through the Internet, except to the
extent that such losses, claims, damages, liabilities or expenses are determined
by a court of competent jurisdiction by a final and nonappealable judgment to
have resulted from the gross negligence or willful misconduct of such Agent
Party; provided, however, that in no event shall any Agent Party have any
liability to any Borrower, any Lender, the Issuing Lender or any other Person
for indirect, special, incidental, consequential or punitive damages (as opposed
to direct or actual damages).

(d) Change of Address, Etc. Each of the Borrowers, the Administrative Agent, the
Issuing Lender and the Swing Line Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
Borrowers, the Administrative Agent, the Issuing Lender and the Swing Line
Lender. In addition, each Lender agrees to notify the Administrative Agent from
time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender.

(e) Reliance by Agent. Issuing Lender and the Lenders. The Administrative Agent,
the Issuing Lender and the Lenders shall be entitled to rely and act upon any
notices (including telephonic Notice of Borrowings) purportedly given by or on
behalf of the Borrowers even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. the Borrowers shall indemnify
the Administrative Agent, the Issuing Lender, each Lender and the Related
Parties of each of them from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of the Borrowers. All telephonic notices to and other telephonic
communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.”

(h) Successors and Assigns. In Section 11.3(b)(iii), the text is replaced with
the following:

“ (iii) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee in the amount of $3,500; provided, however, that the



--------------------------------------------------------------------------------

Administrative Agent may, in its sole discretion, elect to waiver such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.”

(i) No Advisory or Fiduciary Responsibility. A new Section 11.20 is added to
read as follows:

“11.20 No Advisory or Fiduciary Responsibility. In connection with all aspects
of each transaction contemplated hereby, each Borrower and each other Credit
Party acknowledges and agrees that: (i) the credit facility provided for
hereunder and any related arranging or other services in connection therewith
(including in connection with any amendment, waiver or other modification hereof
or of any other Credit Document) are an arm’s-length commercial transaction
among the Borrowers, each other Credit Party and their respective Affiliates, on
the one had, and the Administrative Agent and the Arranger, on the other hand,
and the Borrowers and each other Credit Party is capable of evaluating and
understanding and understands and accepts the terms, risks and conditions of the
transactions contemplated hereby and by the other Credit Documents (including
any amendment, waiver or other modification hereof or thereof); (ii) in
connection with the process leading to such transaction, the Administrative
Agent and the Arranger each is and has been acting solely as a principal and is
not the financial advisor, agent or fiduciary, for the Borrowers, any other
Credit Party or any of their respective Affiliates, stockholders creditors or
employees or any other Person; (iii) neither the Administrative Agent nor the
Arranger has assumed or will assume an advisory, agency or fiduciary
responsibility in favor of the Borrowers or any other Credit Party with respect
to any of the transactions contemplated hereby or the process leading thereto,
including with respect to any amendment, waiver or other modification hereof or
of any other Credit Document (irrespective of whether the Administrative Agent
or the Arranger has advised or is currently advising the Borrowers, any other
Credit Party or any of their respective Affiliates on other matters) and neither
the Administrative Agent nor the Arranger has any obligation to the Borrowers,
any other Credit Party or any of their respective Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Credit Documents; (iv) the Administrative Agent and the
Arranger and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrowers, the
other Credit Parties and their respective Affiliates, and neither the
Administrative Agent nor the Arranger have any obligation to disclose any of
such interests by virtue of any advisory, agency or fiduciary relationship; and
(v) the Administrative Agent and the Arranger have not provided and will not
provide any legal, accounting, regulatory or tax advice with respect to any of
the transaction contemplated hereby (including any amendment, waiver or other
modification hereof or of any other Credit Documents) and each of the Borrowers
and the other Credit Parties has consulted its own legal, accounting, regulatory
and tax advisors to the extent it has deemed appropriate. Each of the Borrowers
and the other Credit Parties hereby waives and releases, to the fullest extent
permitted by law, any claims that it may have against the Administrative Agent
and the Arranger with respect to any breach or alleged breach of agency or
fiduciary duty.”



--------------------------------------------------------------------------------

(j) New Revolving Commitments; Schedule of Lenders and Commitments. After giving
effect to the increase in the Revolving Committed Amount as provided in
Section 2(a) hereof, the Revolving Commitment and the Revolving Commitment
Percentage of each Lender shall be as set forth on Schedule 2.1(a) attached
hereto. Schedule 2.1(a) to the Credit Agreement is amended and restated in its
entirety to read as Schedule 2.1(a) attached hereto.

3. Conditions Precedent. This Amendment shall be effective as of the date hereof
upon satisfaction of each of the following conditions precedent:

(a) Executed Amendment. the Administrative Agent’s receipt of counterparts of
this Amendment duly executed by the Borrowers, all the Lenders and the
Administrative Agent.

(b) Secretary’s Certificate. the Administrative Agent’s receipt of a duly
executed certificate of an executive officer of each Credit Party, in form and
substance satisfactory to the Administrative Agent and the Lenders, attaching
each of the following documents and certifying that each is true, correct and
complete and in full force and effect as of the date hereof:

(i) Articles of Incorporation. Copies of its articles of incorporation or
certificate of formation, certified to be true and complete as of a recent date
by the appropriate Governmental Authority of the state of its organization,
unless an executive officer certifies in the secretary’s certificate that the
copies of its articles of incorporation or certificate of formation previously
delivered to the Administrative Agent at the closing of the Credit Agreement or
in connection with a prior amendment or joinder agreement have not been amended,
supplemented or otherwise modified and remain in full force and effect as of the
date hereof;

(ii) Bylaws. Copies of its bylaws or operating agreement, unless an executive
certifies in the secretary’s certificate that the copies of its bylaws or
operating agreement previously delivered to the Administrative Agent at the
closing of the Credit Agreement or in connection with a prior amendment or
joinder agreement have not been amended, supplemented or otherwise modified and
remain in full force and effect as of the date hereof;

(iii) Resolutions. Copies of its resolutions approving and adopting this
Amendment, the transactions contemplated herein, and authorizing the execution
and delivery hereof; and

(iv) Incumbency. Incumbency certificates identifying the executive officers of
each Credit Party who are authorized to execute this Amendment and related
documents and to act on such Credit Party’s behalf in connection with this
Amendment and the Credit Documents.



--------------------------------------------------------------------------------

(c) Fees. All fees (including all reasonable fees, expenses and disbursements of
Moore & Van Allen PLLC) due in connection herewith, which fees shall be deemed
fully earned and due and payable on the effective date of this Amendment.

4. Representations and Warranties. Each of the Credit Parties hereby represents
and warrants in connection herewith that as of the date hereof (after giving
effect hereto) (a) the representations and warranties set forth in Section 6 of
the Credit Agreement are true and correct in all material respects (except those
which expressly relate to an earlier date), and (b) no Default or Event of
Default has occurred and is continuing under the Credit Agreement.

5. Acknowledgments, Affirmations and Agreements. Each of the Credit Parties
(i) acknowledges and consents to all of the terms and conditions of this
Amendment, (ii) affirms all of its obligations under the Credit Documents and
(iii) agrees that this Amendment does not operate to reduce or discharge the
Guarantors’ obligations under the Credit Agreement or the other Credit
Documents.

6. Credit Agreement. Except as expressly modified hereby, all of the terms and
provisions of the Credit Agreement remain in full force and effect.

7. Expenses. The Borrowers jointly and severally agree to pay all reasonable
costs and expenses in connection with the preparation, execution and delivery of
this Amendment, including the reasonable fees and expenses of the Administrative
Agent’s legal counsel.

8. Counterparts. This Amendment may be executed in any number of counterparts,
each of which when so executed and delivered shall be deemed an original. It
shall not be necessary in making proof of this Amendment to produce or account
for more than one such counterpart.

9. Governing Law. This Amendment shall be deemed to be a contract under, and
shall for all purposes be construed in accordance with, the laws of the State of
North Carolina.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Amendment to be duly executed and delivered as of the date first above written.

 

THE BORROWERS:   SPEEDWAY MOTORSPORTS, INC.,   a Delaware corporation   By:  

/s/ William R. Brooks

  Name:   William R. Brooks   Title:   VP   SPEEDWAY FUNDING, LLC,   a Delaware
limited liability company   By:  

/s/ William R. Brooks

  Name:   William R. Brooks   Title:   President

[Signatures Continue]



--------------------------------------------------------------------------------

GUARANTORS:   600 RACING, INC.,   a North Carolina corporation   ATLANTA MOTOR
SPEEDWAY, LLC,   a Georgia limited liability company   BRISTOL MOTOR SPEEDWAY,
LLC,   a Tennessee limited liability company   CHARLOTTE MOTOR SPEEDWAY, LLC,  
a North Carolina limited liability company   INEX CORP.,   a North Carolina
corporation   LAS VEGAS MOTOR SPEEDWAY, LLC,   a Delaware limited liability
company   MOTORSPORTS BY MAIL, LLC   a North Carolina limited liability company
  NEVADA SPEEDWAY, LLC,   a Delaware limited liability company   SMI TRACKSIDE,
LLC,   a North Carolina limited liability company   SMISC HOLDINGS, INC.,   a
North Carolina corporation   SPEEDWAY MEDIA, LLC,   a North Carolina limited
liability company   SPEEDWAY PROPERTIES COMPANY, LLC,   a Delaware limited
liability company   SPEEDWAY SONOMA, LLC,   a Delaware limited liability company
  SPR, LLC, a Delaware limited liability company   TEXAS MOTOR SPEEDWAY, INC.,  
a Texas corporation   TRACKSIDE HOLDING CORPORATION,   a North Carolina
corporation   By:  

/s/ William R. Brooks

  Name:   William R. Brooks   Title:   VP   SPEEDWAY SYSTEMS LLC,   a North
Carolina limited liability company   By:   SPR, LLC,     its manager   By:  

/s/ William R. Brooks

  Name:   William R. Brooks   Title:   President

[Signatures Continue]



--------------------------------------------------------------------------------

ADMINISTRATIVE     AGENT:   BANK OF AMERICA, N.A.,   in its capacity as the
Administrative Agent   By:  

/s/ Kristine Thennes

  Name:   Kristine Thennes   Title:   Vice President LENDERS:   BANK OF AMERICA,
N.A.,   in its capacity as a Lender, Swingline Lender and Issuing Lender   By:  

/s/ Tucker S. Sampson

  Name:   Tucker S. Sampson   Title:   Managing Director   BANK OF THE WEST  
By:  

/s/ Sidney Jordan

  Name:   Sidney Jordan   Title:   Vice President   CALYON NEW YORK BRANCH
(successor in interest to Credit Lyonnais New York Branch), in its capacity as
Documentation Agent and as a Lender   By:  

/s/ Samuel L. Hill

  Name:   Samuel L. Hill   Title:   Managing Director   By:  

/s/ David Cagle

  Name:   David Cagle   Title:   Managing Director   CAROLINA FIRST   By:  

/s/ Charles D. Chamberlain

  Name:   Charles D. Chamberlain   Title:   Executive Vice President   COMERICA
BANK   By:  

/s/ Chris Stergiadis

  Name:   Chris Stergiadis   Title:   Vice President



--------------------------------------------------------------------------------

FIRST TENNESSEE BANK NATIONAL ASSOCIATION By:  

/s/ Gerald Hallenbeck

Name:   Gerald Hallenbeck Title:   Regional President FIRSTRUST BANK By:  

/s/ Kent D. Nelson

Name:   Kent D. Nelson Title:   Senior Vice President JPMORGAN CHASE BANK, N.A.
By:  

/s/ Sean Golden

Name:   Sean Golden Title:   AVP RBC CENTURA BANK By:  

/s/ David Faris

Name:   David Faris Title:   SVP REGIONS BANK By:  

/s/ Elaine B. Passman

Name:   Elaine B. Passman Title:   Vice President SOVEREIGN BANK By:  

/s/ Kathryn McEnroe Williams

Name:   Kathryn McEnroe Williams Title:   VP

SUNTRUST BANK, in its capacity

as Documentation Agent and as a Lender

By:  

/s/ Randy M. Boone

Name:   Randy M. Boone Title:   Vice President



--------------------------------------------------------------------------------

US BANK NATIONAL ASSOCIATION By:  

/s/ William J. Hronek

Name:   William J. Hronek Title:   Senior Vice President

WACHOVIA BANK, NATIONAL ASSOCIATION,

in its capacity as Syndication Agent and as a Lender

By:  

/s/ Douglas T. Davis

Name:   Douglas T. Davis Title:   Director